                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                    AT ASHLAND

CIVIL ACTION NO. 21-36-DLB

GABRIEL ISAIAH ADKINS                                                               PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


SOUTHERN HEALTH PARTNERS and KAREN BAKER                                       DEFENDANTS

                                         *** *** *** ***

       Inmate Gabriel Adkins has filed a pro se civil Complaint pursuant to 42 U.S.C.

§ 1983. (Doc. # 1). The Court has granted his motion to proceed in forma pauperis by

prior Order.1 (Doc. # 5). The Court must review the Complaint prior to service of process

and dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915(e)(2), 1915A; Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.

2010). At this stage, the Court accepts all non-conclusory factual allegations in the

Complaint as true and liberally construes its legal claims in the plaintiff’s favor. Davis v.

Prison Health Servs., 679 F.3d 433, 437-38 (6th Cir. 2012).

       In his Complaint, Adkins first sets forth the definition of “abuse” found in 42 C.F.R.

§ 488.301 verbatim. (Doc. # 1 at 2-3). He then alleges that on September 20, 2020, and

again on March 14, 2021, unidentified “nursing staff” at the Boyd County Detention Center

where he is confined discontinued his psychiatric medications “with or without” his being


1       Adkins is subject to the “three-strikes” bar of 28 U.S.C. § 1915(g). See Adkins v. Duval,
No. 0:15-CV-79-HRW (E.D. Ky. 2015) (Doc. # 4 therein). However, the Court granted him pauper
status in this case out of an abundance of caution due to the nature of his allegations.

                                               1
seen by a “psychiatric provider” beforehand. Adkins indicates that he is addicted to

opioids and is mentally disabled, and further alleges that he has not been provided

psychiatric care. (Id. at 3). Adkins asserts that these events violate his rights under

several sections of the Kentucky Constitution, one Kentucky administrative regulation,

and three federal regulations - 42 C.F.R. § 488.301, 42 C.F.R. § 488.331, and 21 C.F.R.

§ 1321.01. (Doc. # 1 at 4). Adkins names as defendants Karen Baker, whom he

describes as a “medical and/or psychiatric provider,” and Southern Health Partners

(“SHP”). (Id. at 1). However, he makes no allegations against either defendant.

         The Complaint must be dismissed because it does not assert a viable federal claim

against the defendants.      As noted above, while Adkins lists Baker and SHP as

defendants, he makes no allegations against either of them. The Complaint therefore

fails to state a claim under any legal theory. While the Court has an obligation to

generously construe a pro se complaint, Erickson v. Pardus, 551 U.S. 89, 94 (2007), it is

not required to conjure up claims that are not squarely presented. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.

1985). See also Reilly v. Vadlamudi, 680 F. 3d 617, 626 (6th Cir. 2012) (“Plaintiff must

state a plausible constitutional violation against each individual defendant - the collective

acts of defendants cannot be ascribed to each individual defendant.”) (citations omitted);

Sampson v. Garrett, 917 F. 3d 880, 882 (6th Cir. 2019) (“Even a pro se prisoner must link

his allegations to material facts . . . and indicate what each defendant did to violate his

rights . . . .”).

         Even if Adkins had explained the factual basis for his claims against Baker and

SHP, none of the federal regulations he cites provides a legal basis for a claim against



                                             2
them. The first federal regulation he cites, 42 C.F.R. § 488.301, is only a definitional

section related to reimbursement under Medicaid for care provided by “nursing facilities.”

Boyd County Detention Center where he is confined is not a “nursing facility” within the

meaning of the regulations. In any event, federal law provides that if allegations of abuse

or neglect are made about a nursing facility, the authority to investigate and institute legal

action based upon them is vested with the appropriate state agency, not private citizens.

See 42 C.F.R. §§ 488.335, 488.401 et seq. The second regulation, 42 C.F.R. § 488.331,

provides an alternative mechanism to resolve disputes regarding the certification of long

term care facilities. The third, 21 C.F.R. § 1321.01, provides only a list of mailing

addresses for sending correspondence related to specific functions of the Drug

Enforcement Agency. None of these regulations contain substantive rules which may be

violated, a necessary predicate to state a cause of action. And if they did, federal law

does not create or authorize a private right of action to enforce these provisions. Adkins’s

federal claims must therefore be dismissed with prejudice.

       Having dismissed all of the federal claims over which the Court has original subject

matter jurisdiction, the Court may decline to exercise supplemental jurisdiction over any

claims in the Complaint arising under state law. 28 U.S.C. § 1367(c)(3). Where, as here,

the Court has dismissed all of the plaintiff’s federal claims, the Court concludes that the

balance of judicial economy, convenience, fairness, and comity all point toward declining

supplemental jurisdiction. Carnegie–Mellon University v. Cohill, 484 U.S. 343 (1988);

Musson Theatrical, Inc. v. Federal Exp. Corp., 89 F.3d 1244, 1255 (6th Cir. 1996) (noting

that “[i]f the court dismisses plaintiff’s federal claims pursuant to Rule 12(b)(1), then

supplemental jurisdiction can never exist”, and that “[a]fter a 12(b)(6) dismissal, there is



                                              3
a strong presumption in favor of dismissing supplemental claims.”).      The Court will

therefore dismiss Adkins’s state law claims without prejudice. Accordingly,

IT IS ORDERED as follows:

      (1)    Plaintiff Gabriel Adkins’s Complaint (Doc. # 1) is DISMISSED WITH

PREJUDICE with respect to claims arising under federal law. All claims arising under

state law in the Complaint are DISMISSED WITHOUT PREJUDICE; and

      (2)    This matter is STRICKEN from the Court’s active docket.

      A Judgment will be entered contemporaneously herewith.

      This 18th day of May, 2021.




J:\DATA\ORDERS\PSO Orders\0-21-36 MOO Dismissing Claims.docx




                                            4
